Case 1:18-cv-24410-CMA Document 20 Entered on FLSD Docket 11/28/2018 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                MIAMI DIVISION

                      CASE NO. 18-24410-CIV-ALTONAGA/GOODMAN

  RENE VILCHES,

        Plaintiff,

  v.

  DGD TRANSPORT L.L.C., et al.,

        Defendants.
  ______________________________/

                     ORDER SCHEDULING SETTLEMENT CONFERENCE

        This matter having been referred to me for a settlement conference, it is

  ORDERED that a settlement conference will take place in Judge Goodman’s Courtroom

  on the 11th Floor of the James Lawrence King Federal Justice Building, 99 Northeast

  Fourth Street, Miami, Florida, on January 9, 2019, at 9:30 a.m. The parties and their

  counsel should report directly to Judge Goodman’s courtroom, Courtroom 3. There is

  no need to stop first at Chambers. 1 The conference will be conducted without a court

  reporter so that no record of the proceedings will be maintained.




  1
         In addition, the attorneys for ALL parties are advised to explicitly instruct
  their clients that NO CELL PHONES may be brought into the Courthouse by non-
  attorneys and that they are REQUIRED to bring PHOTO IDENTIFICATION.
  Counsel are obligated to provide their clients with specific instructions on which
  federal courthouse to appear at and how to get there.
Case 1:18-cv-24410-CMA Document 20 Entered on FLSD Docket 11/28/2018 Page 2 of 4



         1.     Attendance: The settlement conference shall be attended by counsel of

  record, a corporate representative for each corporate party, and all individual parties. 2

  Corporate representatives shall have full authorization to negotiate, submit, and accept

  offers of settlement. For the plaintiff, this means a person authorized to accept a with-

  prejudice dismissal, without the receipt of any damages. For the defendants, this means

  a representative with sufficient settlement authority to meet plaintiff’s damages

  demand in full. If there is insurance coverage available in this case, then a claims

  adjuster, claims attorney or other representative from the insurance carrier must attend

  the mediation. If more than one carrier is involved, then a representative from each

  carrier (including one providing only excess coverage) must appear. An insurance

  carrier representative must appear in person even if the “coverage” is “only” for

  attorney’s fees and costs. 3

         2.     Computation of Damages: At least four days before the settlement

  conference, plaintiff must submit to defendants an itemized computation of the alleged

  damages. Plaintiff shall provide the Undersigned with a copy of this computation at the

  2
         If any of the parties or a corporate representative is not fluent in English, then
  that party must arrange to retain a certified interpreter.

         In addition, a party may not bring any outside parties to the mediation,
  including relatives, without the specific advance approval of the opposing party.

  3      In exceptional circumstances, an individual may be excused from personally
  attending if (1) counsel or another individual has full, written authorization to
  negotiate, submit, and accept all offers of settlement and (2) the individual moves for,
  and receives, a court order granting the request.
                                              2
Case 1:18-cv-24410-CMA Document 20 Entered on FLSD Docket 11/28/2018 Page 3 of 4



  beginning of the settlement conference.

        3.     Settlement Offers: The parties shall within 48 hours before the mediation

  speak (in person or on the phone, not merely by email) to discuss their client’s latest

  settlement positions and to exchange updated offers, if any.

        4.     Confidential Statements: Each party shall prepare a confidential

  settlement conference statement, which shall consist of a short summary of the

  procedural posture of the case and a description of the specific claims still at issue,

  including each party’s evidentiary support and defenses. The parties should also

  include any other details they believe are important to achieving a settlement in this

  case. The confidential settlement conference statement shall be more than a mere

  summary of the complaint or the affirmative defenses. It should advise the

  Undersigned of the party’s position on the strengths of that party’s own case and the

  weaknesses of the opponent’s position. This statement will be confidential and will be

  read only by the Undersigned and the law clerk working on the file. To that end, the

  parties are instructed to email their statements to the Undersigned’s e-file inbox at

  goodman@flsd.uscourts.gov no later than January 4, 2019, at 5:00 p.m.

        DONE AND ORDERED in Chambers, at Miami, Florida, on November 28, 2018.




                                             3
Case 1:18-cv-24410-CMA Document 20 Entered on FLSD Docket 11/28/2018 Page 4 of 4



  Copies furnished to:
  The Honorable Cecilia M. Altonaga
  All counsel of record




                                       4
